STEPHENS, Chief Justice,
dissenting.
I respectfully dissent.
Many years ago, William Shakespeare propounded the eternal question, “What’s in a name?” Romeo and Juliet, Act ii, scene 2, line 42.
Today, due to a quantum leap of statutory interpretation, the majority of this Court has answered that question. A name is not a name, but is two initials.
The procedure for write-in votes is established by our General Assembly in KRS 117.265(1). The applicable version reads as follows:
“(1) a voter may, at any general or special election, cast a write-in vote for any person whose name does not appear upon the ballot label as a candidate, by writing the name of his choice upon the appropriate device ... An absentee voter may write in a vote for any person whose name does not appear upon the special ballot, by writing the name of his choice under the office.” (emphasis added.)
I have searched the statute carefully and although I find four references to “name,” I can find no reference to “initial(s).” Neither does the statute contain any definition that would suggest an initial(s) constitutes a name. The majority, however, has no trouble in re-defining the ancient word “name.”
Mr. Webster, in his Seventh New Collegiate Dictionary clearly defines, “name” as:
“A word constituting the distinctive designation of a person or thing.”
Note the absence of initial(s) in this traditional definition. What is distinctive about initials?
I suggest that by upholding the preliminary action of the local election commission that approved the use of two initials, this Court has not only written a new section of the law, but has also opened the door to a flood gate of problems.
For example, is one initial proper? Are three initials proper? Is a nickname proper? Is an “x” proper? Does a rose by any other name really smell as sweet? To ask these questions is to answer them.
The majority talks about free and equal elections, and it relies on cases of “mere irregularity.” Let there be no mistake about it, this is not a case falling under the aegis of Section 6 of our Kentucky Constitution. Neither is it a case concerning mere irregularities in election procedures. *368Nor is it a case concerning fraud or lack of good faith. Rather, in this case the Court has ploughed new ground and has written a new definition of a simple, plain word, “name.”
While the result of this decision may give comfort to the Bath County officials, it has done great violence to a plainly worded enactment of our General Assembly.
Thus, I would reverse the Court of Appeals, and give effect to the plain wording of this statute.
COMBS, J., joins in this dissent.